LAW L|BFZAFIY

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

 

No. 30334

IN THE INTERMEDIATE COURT OF APPEALS _ §
co
oF THE STATE oF HAWA:‘I z 
"" r"~;"
In the Interest of NK iv ig
s 55 
APPEAL FROM THE FAMILY COURT OF THE FIRST CI  "~3` 
<Fc-s No. 07-11432)  ' ,§
ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE 30
(By: Nakamura, C.J., Foley and Fujise, JJ.)
(l) on

Upon review of the record, it appears that:

February 10, 20lO, Father-Appellant (Appellant) filed a notice of

appeal; (2) on March 22, 20lO, the appellate clerk filed a notice

of entering case on calendar and notified Appellant the
2010 and the

jurisdictional statement was due on March 27,
(3) Appellant filed the

opening brief was due on April 2l, 2010;
jurisdictional statement, but he did not file the opening brief;

(4) on June l7, 20lO, the appellate clerk informed Appellant
(b) the matter

(a) the time for filing the opening brief expired;

would be called to the attention of the court on June 24, 2010
for such action as the court deemed proper; and (c) the appeal

may be dismissed pursuant to HawaFi Rules of Appellate Procedure

(HRAP) Rule 30; and (5) Appellant did not file the required

document or seek relief from default. Therefore,

IT IS HEREBY ORDERED that the appeal is dismissed

pursuant to HRAP Rule 30.

DATED: Honolulu, HawaiUH AU9USt 41 20l0~

fit ¢/(.%Q,,\

Chief Judge

cé,;jvz'”

Associate Judge

Assoc1ate Judge